Per Curiam.

Precisely the same question is raised here that was decided in Montclair v. Thomas, ante, p. 327. There is some doubt about the jurisdiction of the court, for it may be that the determination of the present controversy entirely depends upon a construction of the statute known as the Parks’ bill. If that is so, we would not have jurisdiction to entertain the writ of error. But if there is necessarily involved a construction of section 1 of article 20 of our constitution, our jurisdiction is properly invoked.
The result, however, is the same whether or not we have jurisdiction; for, if we have it, this writ of error must be dismissed because the decision in the Montclair case, supra, is controlling, and the judgment below, here attacked, is in accord with our conclusion in that case. If jurisdiction does not attach, a dismissal follows for that reason.
The writ of error is therefore dismissed.

Writ of error dismissed.